                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

FRANCES CHAMPION,                                            Case No. 1:17-cv-789

             Plaintiff,                                      Black, J.
                                                             Bowman, M.J.
      v.

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.

                          REPORT AND RECOMMENDATION

      Plaintiff Frances Champion filed this Social Security appeal in order to challenge

the Defendant’s findings that she is not disabled. See 42 U.S.C. §405(g). Proceeding

through counsel, Plaintiff presents five claims of error, all of which the Defendant

disputes. For the reasons explained below, I conclude that the ALJ’s finding of non-

disability should be because it is not supported by substantial evidence in the

administrative record.

      I. Summary of Administrative Record

      Plaintiff applied for Supplemental Security Income in May 2014, ultimately

alleging disability beginning in December 2011 (Tr. 10, 163-167, 250) due to physical

and mental impairments. Plaintiff later amended her alleged disability onset date to July

8, 2014. After Plaintiff’s claims were denied initially and upon reconsideration, she

requested a hearing de novo before an Administrative Law Judge. (“ALJ”). On August

19, 2016, ALJ Joseph Hajjar held an evidentiary hearing, by video, at which Plaintiff

appeared with counsel. The ALJ also heard testimony from impartial vocational expert




                                           1
Barry J. Brown. (Tr. 10).        On October 3, 2016, the ALJ issued denied Plaintiff’s

applications in a written decision. (Tr. 10-24).

       Plaintiff was born in 1979 and was 34 years old at the time her application was

filed. She graduated high school and has past relevant work as an office clerk, data

entry clerk, tax clerk and administrative clerk.    (Tr. 22, 38). She alleges disability

primarily due to migraine headaches, pseudotumor cerebri, seizures, depression and

anxiety.

       Based upon the record and testimony presented at the hearing, the ALJ found

that Plaintiff had the following severe impairments: “pseudo tumor cerebri, bipolar

disorder, migraines, seizure disorder, and anxiety disorder.” (Tr. 12).        The ALJ

concluded that none of Plaintiff’s impairments alone or in combination met or medically

equaled a listed impairment in 20 C.F.R. Part 404, Subp. P, Appendix 1. The ALJ

determined that Plaintiff retains the following residual functional capacity (“RFC”) to

perform light work as follows:

       She can never climb ladders, ropes, or scaffolds. She can occasionally
       crawl and stoop. She can never be exposed to unprotected heights,
       moving mechanical parts, and can never engage in commercial driving.
       She can tolerate occasional exposure to dust, odors and fumes, and
       pulmonary irritants, occasional exposure to vibration, and exposure to
       moderate noise levels. She is limited to performing simple tasks, but not
       at production rate pace.       She can have frequent interaction with
       supervisors and co workers and occasional interaction with the public and
       can tolerate routine workplace changes.

(Tr. 16). Based upon the record as a whole including testimony from the vocational

expert, and given Plaintiff’s age, education, work experience, and RFC, the ALJ

concluded that while Plaintiff is unable to perform her past relevant work, significant

other jobs exist in the national economy that Plaintiff could performed including router,

                                             2
merchandise marker, and routing clerk. (Tr. 24, 50). Accordingly, the ALJ determined

that Plaintiff is not under disability as defined in the Social Security Regulations and is

not entitled to SSI. Id.

       The Appeals Council denied Plaintiff’s request for review. Therefore, the ALJ’s

decision stands as the Defendant’s final determination. On appeal to this Court, Plaintiff

argues that the ALJ erred by: 1) improperly evaluating Plaintiff’s migraine headaches

and pseudo tumor cerbri; 2) improperly evaluating Plaintiff’s bipolar disorder and

anxiety;1 3) failing to give controlling weight to Plaintiff’s treating physician; 4) improperly

evaluating Plaintiff’s credibility; and 5) committing various vocational errors. Upon close

analysis, I conclude that Plaintiff’s assignments of error are not well-taken.

       II. Analysis

       A. Judicial Standard of Review

       To be eligible for SSI or DIB a claimant must be under a “disability” within the

definition of the Social Security Act.                     See 42 U.S.C. §§423(a), (d), 1382c(a).                             The

definition of the term “disability” is essentially the same for both DIB and SSI. See

Bowen v. City of New York, 476 U.S. 467, 469-70 (1986). Narrowed to its statutory

meaning, a “disability” includes only physical or mental impairments that are both

“medically determinable” and severe enough to prevent the applicant from (1)

performing his or her past job and (2) engaging in “substantial gainful activity” that is

available in the regional or national economies. See Bowen, 476 U.S. at 469-70 (1986).

       When a court is asked to review the Commissioner’s denial of benefits, the

court’s first inquiry is to determine whether the ALJ’s non-disability finding is supported

       1 Plaintiff’s first and second assignments of error both assert that the ALJ erred in finding that Plaintiff could sustain a
       40 hour work week due to his impairments. As such, those errors will be considered together.
                                                               3
by substantial evidence. 42 U.S.C. § 405(g). Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (additional citation and internal

quotation omitted). In conducting this review, the court should consider the record as a

whole. Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). If substantial evidence

supports the ALJ’s denial of benefits, then that finding must be affirmed, even if

substantial evidence also exists in the record to support a finding of disability. Felisky v.

Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994). As the Sixth Circuit has explained:

       The Secretary’s findings are not subject to reversal merely because
       substantial evidence exists in the record to support a different conclusion .
       . . . The substantial evidence standard presupposes that there is a ‘zone
       of choice’ within which the Secretary may proceed without interference
       from the courts. If the Secretary’s decision is supported by substantial
       evidence, a reviewing court must affirm.

Id. (citations omitted).

       In considering an application for disability benefits, the Social Security Agency is

guided by the following sequential benefits analysis: at Step 1, the Commissioner asks if

the claimant is still performing substantial gainful activity; at Step 2, the Commissioner

determines if one or more of the claimant’s impairments are “severe;” at Step 3, the

Commissioner analyzes whether the claimant’s impairments, singly or in combination,

meet or equal a Listing in the Listing of Impairments; at Step 4, the Commissioner

determines whether or not the claimant can still perform his or her past relevant work;

and finally, at Step 5, if it is established that claimant can no longer perform his or her

past relevant work, the burden of proof shifts to the agency to determine whether a

significant number of other jobs which the claimant can perform exist in the national



                                             4
economy. See Combs v. Commissioner of Soc. Sec., 459 F.3d 640, 643 (6th Cir.

2006); 20 C.F.R. §§404.1520, 416.920.

       A plaintiff bears the ultimate burden to prove by sufficient evidence that he or she

is entitled to disability benefits. 20 C.F.R. § 404.1512(a). Thus, a plaintiff seeking

benefits must present sufficient evidence to show that, during the relevant time period,

he or she suffered an impairment, or combination of impairments, expected to last at

least twelve months, that left him or her unable to perform any job in the national

economy. 42 U.S.C. § 423(d)(1)(A).

       B. Specific Errors

       At the outset the undersigned notes that the record indicates that Plaintiff filed a

prior application for disability benefits, which resulted in a non-disability determination

by another ALJ on February 17, 2010. As such, in this matter ALJ Hajjar applied the

principles set forth in Drummond v. Commissioner of Social Security, 126 F.3d 837 (6th

Cir. 1997), and Social Security Acquiescence Ruling (“AR”) 98-4(6), which requires the

ALJ to adopt the prior decision RFC – which found Plaintiff capable of a reduced range

of light work – except to the extent that any new and material evidence documented a

change in Plaintiff’s condition. (Tr. 10, 97).

       1. Ability to sustain a 40 hour work week.

       Plaintiff first contends that her pseudo tumor cerebri, migraine headaches,

bipolar disorder and anxiety prevent her from sustaining a 40-hour work week. As such,

Plaintiff contends that the ALJ’s RFC assessment is not substantially supported.

       In support of this assertion, Plaintiff cites to her testimony that she suffers from

headaches three to four times a week and that each headache lasts one to two days.

                                                 5
(Tr. 43, 46). Plaintiff notes that in 2013, Dr. Anthony, her treating neurologist, described

her headaches as “intractable.” (Tr. 262). Plaintiff further notes that her headaches

were chronic in 2016. Plaintiff also points to Dr. Rorick’s finding that her impairments

would cause her to miss more than two days of work per week. In light of the foregoing,

Plaintiff contends that the ALJ erred in failing to find that her headaches would cause

her to miss too much work to sustain gainful activity.

       Plaintiff further contends that the ALJ’s RFC finding failed to properly consider

Dr. Chiappone’s findings that her mental impairments result in moderate limitations

maintaining attention and concentrations. Plaintiff appears to assert that such moderate

limitations would preclude her from sustaining 40-hour work week. Upon careful review,

the undersigned finds that Plaintiff’s contentions are unavailing.

       Notably, and as more fully explained below, the objective evidence does not

support Plaintiff’s complaint that her headaches would cause her to miss more than two

days per week. As noted by the Commissioner, the ALJ based his assessment of

Plaintiff’s RFC upon the overwhelmingly normal objective findings – both physical

findings and mental status findings – made by Plaintiff’s treating neurologists Dr. Rorick,

Dr. Anthony, and Dr. Vij, made over an almost three-year period from December 2013

through August 2016, as well as the normal mental status examination findings noted by

various other treating sources. (Tr. 18, 20). As the ALJ correctly noted, Dr. Anthony

consistently made all normal findings, including normal neurologic findings, (Tr. 18, 264-

265, 268-269, 275-276), and Dr. Rorick’s examinations likewise produced all normal

findings (Tr. 18, 397-398, 405-406, 413-414, 750-751, 759-760).




                                             6
       Furthermore, the ALJ’s findings reasonably accommodated Dr. Chiappone’s

opinion about Plaintiff’s concentration and attentional difficulty. Notably, the ALJ and the

reviewing psychologists agreed that Plaintiff had moderate difficulties in maintaining

concentration, persistence, or pace, (Tr. 15, 69, 84), and as the ALJ explained in the

decision, he specifically limited Plaintiff in her RFC “to performing simple tasks, but not

at a production rate pace,” and to “routine workplace changes” based on that moderate

limitation. (Tr. 16, 20).

       For these reasons, the undersigned finds that the ALJ’s decision is substantially

supported in this regard.

       2. Evaluation of Opinion evidence

       Plaintiff next argues that the ALJ failed to properly weigh the opinion evidence.

Specifically, Plaintiff asserts that the ALJ erred in assigning little weight and/or only

some weight to the findings of Plaintiff’s treating sources.2

       In evaluating the opinion evidence, the ALJ must consider the factors set forth in

20 C.F.R. § 404.1527(d)(2). These factors include: “(1) the length of the treatment

relationship and the frequency of the examination; (2) the nature and extent of the

treatment relationship; (3) the supportability of the opinion, with respect to relevant

evidence such as medical signs and laboratory findings; (4) the consistency of the

opinion with the record as a whole; (5) the specialization of the physician rendering the

opinion; and (6) any other factor raised by the applicant.” Meece v. Barnhart, 192 Fed.

Appx. 456, 461 (6th Cir.2006) (citing 20 C.F.R. §§ 404.1527(d)(2)-(d)(6)).



       2 As noted above, Plaintiff breaks this down into two separate errors in her statement of errors. For the Court’s
       convenience, they will be addressed together.
                                                             7
       It is well established that the “[t]he ALJ ‘must’ give a treating source opinion

controlling weight if the treating source opinion is ‘well-supported by medically

acceptable clinical and laboratory diagnostic techniques' and is ‘not inconsistent with the

other substantial evidence in [the] case record.’” Blakley v. Commissioner of Social

Sec., 581 F.3d 399, 406 (6th Cir.2009) (quoting Wilson v. Commissioner, 378 F.3d 541,

544 (6th Cir.2004). A finding by the ALJ that a treating physician's opinion is not

consistent with the other substantial evidence in the case record “means only that the

opinion is not entitled to ‘controlling weight,’ not that the opinion should be rejected.”

Soc. Sec. Rul. 96–2p, 1996 WL 374188, at *4 (emphasis added). “Treating source

medical opinions are still entitled to deference and must be weighed using all of the

factors provided in 20 C.F.R. § 404.1527 and 416.927.” Blakley, 581 F.3d at 408. These

factors include the length, nature and extent of the treatment relationship and the

frequency of examination. 20 C.F.R. § 404.1527(d)(2)(i)(ii); 416 .927(d)(2)(i)(ii); Wilson,

378 F.3d at 544. In addition, the ALJ must consider the medical specialty of the source,

how well-supported by evidence the opinion is, how consistent the opinion is with the

record as a whole, and other factors which tend to support or contradict the opinion. 20

C.F.R. §§ 404.1527(d) (3)-(6), 416.927(d)(3)-(6); Wilson v. Commissioner, 378 F.3d

541, 544 (6th Cir.2004).

       The ALJ must satisfy the clear procedural requirement of giving “good reasons”

for the weight accorded to a treating physician's opinion: “[A] decision denying benefits

‘must contain specific reasons for the weight given to the treating source's medical

opinion, supported by the evidence in the case record, and must be sufficiently specific

to make clear to any subsequent reviewers the weight the adjudicator gave to the

                                            8
treating source's medical opinion and the reasons for that weight.’ Social Security

Ruling 96–2p, 1996 WL 374188, at *5 (1996).” Wilson, 378 F.3d at 544. The specific

reasons requirement exists not only to enable claimants to understand the disposition of

their cases, but to ensure “that the ALJ applies the treating physician rule and permit[ ]

meaningful review of the ALJ's application of the rule.” Id. Only where a treating doctor's

opinion “is so patently deficient that the Commissioner could not possibly credit it” will

the ALJ's failure to observe the requirements for assessing weight to a treating

physician not warrant a reversal. Id. at 547. Here, the ALJ's decision properly assessed

the opinion evidence in accordance with Agency regulations and controlling law.

       Here, in formulating Plaintiff’s RFC, the ALJ accorded great weight to the

opinions of reviewing physicians Dr. Bolz and Dr. Hughes, (Tr. 22), each of whom

opined Plaintiff could work at the light exertional level with various postural and

environmental limitations, based on (a) the prior ALJ decision and (b) the lack of any

new and material evidence warranting any change in Plaintiff’s RFC. (Tr. 71, 86; see Tr.

97). The ALJ additionally assigned partial weight to the opinions of reviewing

psychologists Dr. Haskins and Dr. Finnerty. (Tr. 21-22). Dr. Haskins and Dr. Finnerty

each concluded that “there was new and material evidence of an additional mental

condition in the form of an anxiety disorder” causing moderate limitations and opined

Plaintiff had the capacity “to perform simple and some multistep tasks that are not

complex” in a setting not requiring “close sustained focus or sustained fast pace” (Tr.

21; see Tr. 69, 72-73, 84, 87-88). The ALJ further accorded partial weight to examining

psychologist Dr. Chiappone’s opinion, finding it to be “somewhat vague and not stated

in well-defined terms.” (Tr. 20-21). Indeed, in his narrative report of the consultative

                                            9
examination, Dr. Chiappone opined only that Plaintiff “may have some difficulty

remembering information[,]” “would have some difficulty maintaining concentration and

attention[,]” and “may have some difficulty dealing with stress on a job” (Tr. 387-388).

        With respect to Plaintiff’s treating neurologist, Dr. Rorick, the ALJ assigned his

findings little weight. In so concluding the ALJ determined that Dr. Rorick’s severe

limitations were “inconsistent with the evidence as a whole, including diagnostic imaging

and physical and [sic] examination findings, [as well as Plaintiff’s] activities of daily

living.” (Tr. 21).

        Plaintiff contends that the ALJ’s findings are not substantially supported in this

regard. Notably, Plaintiff asserts that the ALJ erred in failing to afford controlling weight

to the findings of Dr. Rorick by not giving “good reasons” for not accepting his

limitations. As noted by the ALJ, despite his extreme functional limitations, Dr. Rorick’s

examinations consistently produced normal findings. (Tr. 18, 397-398, 405-406, 413-

414, 750-751, 759-760). Namely, in 2014, Dr. Rorick noted Plaintiff was “able to control

her pain with the pain medication regimen” and made all normal findings on

examination, including detailed neurologic findings. (Tr. 395, 397-398). A December

visit likewise resulted in normal findings. (Tr. 403-410). At a follow-up with Dr. Rorick at

the start of 2015, Plaintiff reported frequent depression associated with increased

stressors; she also reported her pain medication was helping but noted continued

intermittent head pain. (Tr. 411). One month later, Dr. Rorick reviewed the April brain

MRI, deemed it normal, and made normal examination findings. (Tr. 748-752).

Additionally, in October, Plaintiff told Dr. Rorick her anxiety was under control with




                                             10
medication and that she remained seizure free on medication, which she was

“tolerat[ing] well.” (Tr. 757). Dr. Rorick’s relevant findings were normal. (Tr. 759-760).

       In light of the foregoing, the undersigned finds that the ALJ properly evaluated

Dr. Roricks finding and gave “good reasons” for his determination as required by

Agency regulations and controlling law.

       Next, citing Blakley v. Com'r of Social Security, 581 F.3d 399 (6th Cir. 2009),

Plaintiff argues that the ALJ erred in giving more weight to the State Agency physicians

because their findings were not based on a review of a complete case record. More

specifically, Plaintiff contends that Dr. Bolz and Dr. Hughes did not review the more-

recent evidence of record, including Dr. Rorick’s opinion.

       In Blakley, the Sixth Circuit reiterated the principle that “[i]n appropriate

circumstances, opinions from State agency medical ... consultants ... may be entitled to

greater weight than the opinions of treating or examining sources.” Id., 581 F.3d at 409,

quoting Soc. Sec. Rul. 96–6p, 1996 WL 374180, at *3 (July 2, 1996). The Blakley court

reversed because the state non-examining sources did not have the opportunity to

review “much of the over 300 pages of medical treatment ... by Blakley's treating

sources,” and the ALJ failed to indicate that he had “at least considered [that] fact

before giving greater weight” to the consulting physician's opinions. Id., 581 F.3d at 409

(quoting Fisk v. Astrue, 253 Fed.Appx. 580, 585 (6th Cir.2007)). Under Blakley, then, an

ALJ may choose to credit the opinion of even a non-examining consultant, who has

failed to review a complete record, but the ALJ should articulate his reasons for doing

so. If the ALJ fails to provide sufficient reasons, the opinion still may be affirmed if




                                             11
substantial evidence supports the opinion and any error is deemed to be harmless or de

minimis.

       Here, the ALJ’s decision indicates that he evaluated all the later submitted

evidence in weighing the opinion evidence and formulating Plaintiff’s RFC. (See Tr. 20-

22). See also McGrew v. Comm’r of Soc. Sec., 343 F. App’x 26, 32 (6th Cir. 2009)

(finding no error in ALJ’s assignment of greater weight). As noted above, the ALJ

properly considered all of the opinion evidence, including the findings of Dr. Rorick. The

ALJ additionally considered the opinions of reviewing psychologists Dr. Haskins and Dr.

Finnerty, reasonably according them partial weight. (Tr. 21-22). As the ALJ observed,

Dr. Haskins and Dr. Finnerty each concluded that “there was new and material evidence

of an additional mental condition in the form of an anxiety disorder” causing moderate

limitations and opined Plaintiff had the capacity “to perform simple and some multistep

tasks that are not complex” in a setting not requiring “close sustained focus or sustained

fast pace.” (Tr. 21; see Tr. 69, 72-73, 84, 87-88).

       Additionally, Plaintiff also asserts that the ALJ somehow applied less scrutiny to

the opinions of Drs. Bolz and Hughes than he had applied to Dr. Rorick’s. (Pl.’s Brief at

p. 6). Plaintiff fails to develop this argument in any meaningful way. See Graber v.

Colvin, No. 1:12-CV-345, 2013 WL 3884182, at *4 (S.D. Ohio July 26, 2013), report and

recommendation adopted sub nom. Graber v. Comm'r of Soc. Sec., No. 1:12-CV-

00345, 2013 WL 4482609 (S.D. Ohio Aug. 21, 2013) (It is not the Court's function to

comb through the entire record to develop an argument on Plaintiff's behalf or to take

the portions of the record cited by Plaintiff's counsel and attempt to craft

an argument that supports the general issues he referenced in the most perfunctory

                                             12
manner). Nonetheless, as discussed above, the ALJ based Plaintiff’s RFC on the prior

ALJ decision – to which he was bound absent new and material evidence warranting a

change in RFC – and on the above-discussed additional objective medical evidence,

which did not support a different RFC finding regarding Plaintiff’s physical capacity. (Tr.

10, 16-19, 22, 97; see e.g., Tr. 264-265, 268-269, 275-276, 340, 397-398, 405-406,

413-414, 744-745, 750-751, 754-755, 759- 760, 764-765, 768-769, 772-773). See

Drummond, 126 F.3d at 842-843; AR 98-4(6).

       3. Credibility

       Plaintiff argues next that the ALJ improperly evaluated Plaintiff’s credibility.

Specifically, Plaintiff contends that the ALJ erred in discounting Plaintiff’s subjective

complaints of pain relating to her headaches and mental impairments. Plaintiff also

asserts that the ALJ improperly relied on Plaintiff’s daily activities to discredit Plaintiff’s

disabling complaints. Plaintiff’s contentions are not well-taken.

       As Plaintiff has indicated, the ALJ's credibility decision must also include

consideration of the following factors: 1) the individual's daily activities; 2) the location,

duration, frequency, and intensity of the individual's pain or other symptoms; 3) factors

that precipitate and aggravate the symptoms; 4) the type, dosage, effectiveness, and

side effects of any medication the individual takes or has taken to alleviate pain or other

symptoms; 5) treatment, other than medication, the individual receives or has received

for relief of pain or other symptoms; 6) any measures other than treatment the individual

uses or has used to relieve pain or other symptoms; and 7) any other factors concerning

the individual's functional limitations and restrictions due to pain or other symptoms. See

20 C.F.R. §§ 404.1529(c), 416.929(c); SSR 96–7p.

                                              13
       Here, the ALJ’s credibility analysis properly considered these factors.             As

detailed above, the objective evidence from the treating neurologists, primary care

doctors, and emergency room staff, the findings by the examining psychologist, the

opinions of the reviewing physicians, and Plaintiff’s subjective reports to her treating

sources, all combine to belie Plaintiff’s allegations of disabling limitations. (Tr. 17-22).

As such, this Court should not disturb the ALJ’s decision. See 20 C.F.R. § 416.929(c)(1)

(“In evaluating the intensity and persistence of your symptoms, we consider all of the

available evidence from your medical sources and nonmedical sources about how your

symptoms affect you.”); Cruse v. Comm'r of Soc. Sec., 502 F.3d 532, 542 (6th Cir.

2007) (“[A]n ALJ's credibility determinations about the claimant are to be given great

weight, ‘particularly since the ALJ is charged with observing the claimant's demeanor

and credibility.’ However, they must also be supported by substantial evidence.”)

(quoting Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir.1997).

       Furthermore, the ALJ properly considered the fact that Plaintiff’s physical and

mental impairments did not prevent her from engaging in a wide variety of daily

activities. (Tr. 29). See Soc. Sec. Ruling 96-7p, 1996 WL 374186. The ALJ noted that

Plaintiff attended church services occasionally, and was able to “cook simple meals,

perform light household tasks, pay bills, count change, handle a savings account, and

use a checkbook and money orders.” (Tr. 20 (citing Tr. 207-210, 383, 385-387, 476,

505, 867)).See Smith v. Comm’r of Soc. Sec., No. 1:09–cv–526, 2010 WL 5464889, at

*7 (S.D. Ohio Aug. 24, 2010) (Wehrman, MJ) (“the ALJ also properly considered that

plaintiff engaged in a variety of daily activities, and it was appropriate for him to consider

this factor in making his credibility finding”).

                                               14
       In light of the foregoing, the ALJ’s is substantially supported in this regard.

      4. Vocational Errors

       Plaintiff's final assignment of error asserts that the ALJ committed various

vocational errors. Namely, Plaintiff asserts that the ALJ's hypothetical questions to the

vocational expert failed to include Plaintiff's need to miss more than one day of work per

month and that she would be off task for 1/3 of the work day. Plaintiff's assertions are

unavailing.

       The Sixth Circuit has held that a hypothetical question must only include a

claimant's credible impairments and limitations. See Smith v. Halter, 307 F.3d 377, 378

(6th Cir.2001) (emphasis added); Casey v. Sec'y of Health & Human Servs., 987 F.2d

1230, 1235 (6th Cir.1993). Here, the ALJ's hypothetical question was supported by the

medical record and other evidence, and Plaintiff has not shown that she had limitations

greater than those reflected in the ALJ's hypothetical question and eventual RFC

finding. However, as discussed above, the medical evidence did not support these

alleged limitations, and there is no credible medical opinion that shows that Plaintiff had

greater limitations than the ALJ found. Accordingly, the ALJ's decision is substantially

supported in this regard.

       III. Conclusion and Recommendation

       For the reasons explained herein, IT IS RECOMMENDED THAT Defendant’s

decision be found to be SUPPORTED BY SUBSTANTIAL EVIDENCE, and

AFFIRMED, and that this case be CLOSED.

                                                          s/Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge

                                             15
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

FRANCES CHAMPION,                                              Case No. 1:17-cv-789

              Plaintiff,                                       Black, J.
                                                               Bowman, M.J.
       v.

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.

                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections.            Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            16
